Action to recover damages for personal injuries sustained by the infant plaintiff in tripping over one of a number of long pieces of steel curbing which were left on the ground at a street intersection by defendant, in the course of its work as contractor for the paving of the sidewalks at the location, and by the infant’s father for expenses. Judgment in favor of plaintiffs and against the defendant unanimously affirmed, with costs. No opinion. Present — Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ.